Citation Nr: 1028761	
Decision Date: 08/02/10    Archive Date: 08/16/10

DOCKET NO.  04-07 469A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of service connection for arthritis 
of the left shoulder.  

2.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of service connection a right 
shoulder disorder. 

3.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of service connection for fatigue. 

4.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of service connection for 
fibromyalgia.  

5.  Entitlement to a rating in excess of 20 percent for plantar 
warts of the left foot.

6.  Entitlement to a rating in excess of 20 percent for plantar 
warts of the right foot.

7.  Entitlement to a rating in excess of 10 percent for 
hemorrhoids.

8.  Entitlement to a rating in excess of 10 percent for 
chondromalacia patella of the left knee.

9.  Entitlement to a rating in excess of 10 percent for 
chondromalacia patella of the right knee.  

10.  Entitlement to a compensable rating for residuals of a 
fracture of the right fifth finger.  

11.  Entitlement to a compensable rating for a rash on his 
ankles, thighs, and face, as due to an undiagnosed illness.  

12.  Entitlement to a compensable rating for an abdominal hernia.

(The following issues are adjudicated in a separate decision as 
the Disabled American Veterans represents the Veteran as to these 
issues: Entitlement to service connection for posttraumatic 
stress disorder (PTSD); entitlement to service connection for 
hair loss, headaches, muscle pain, joint pain, shortness of 
breath, sleep disturbances, residuals of a heart attack, bone 
degeneration, and a back disorder, all to include as due to an 
undiagnosed illness; and entitlement to a total disability rating 
due to individual unemployability (TDIU)).  


REPRESENTATION

Veteran represented by:	Colin E. Kemmerly, Esq. 


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

T. R. Bodger


INTRODUCTION

The Veteran served on active duty from March 1987 to April 1994.  

This appeal comes before the Board of Veterans' Appeals (Board) 
from a number of rating decisions.  Specifically, the Veteran's 
claim of service connection for a left shoulder disability was 
initially denied in a December 1994 rating decision.  The 
Veteran's claim of service connection for a right shoulder 
disability was initially denied in a December 2002 rating 
decision.  The Veteran's petitions to reopen these claims were 
denied in the November 2008 rating decision.  With respect to the 
Veteran's claim of service connection for fatigue, the RO 
initially denied his claim in the September 2003 rating decision.  
The claim of service connection for fibromyalgia was initially 
denied in an April 2005 rating decision.  The RO denied reopening 
these two claims in November 2008.  The RO also denied the 
Veteran's increased ratings claims in a September 2003 rating 
decision.  

In January 2010, the Veteran submitted a waiver of consideration 
of additional evidence by the Agency of Original Jurisdiction 
(AOJ).  In his waiver, the Veteran indicated that he submitted 
private medical records, updated VA records, and a Social 
Security Administration (SSA) Notice of Decision.  These records 
are duplicative of evidence in the file at the time the RO issued 
the May 2009 supplemental statement of the case.  

The Court has held that if the claimant or the record reasonably 
raises the question of whether the Veteran is unemployable due to 
the disability for which an increased rating is sought, the TDIU 
claim is part and parcel claim for an increased rating.  Rice v. 
Shinseki, 22 Vet. App. 447 (2009).  In his September 2007 
Application for Increased Compensation Based on Unemployability 
the Veteran stated that his service-connected disabilities, 
including his knee and feet disabilities, prevented him from 
obtaining employment.  The Board notes, however, that the issue 
of entitlement to TDIU is addressed in a separate decision and is 
not an issue for which authorization for representation by the 
private attorney in this case has been established.

In February 2010, the Veteran testified before the undersigned 
Acting Veterans Law Judge during a Travel Board hearing regarding 
the enumerated issues above.  A transcript has been associated 
with the claims file.  

The issues of reopening the Veteran's service connection claims 
for fatigue and fibromyalgia are addressed in the REMAND section 
and REMANDED to the Department of Veterans Affairs Regional 
Office.


FINDINGS OF FACT

1. An unappealed RO rating decision, dated in December 1994, 
denied the Veteran's claim of entitlement to service connection 
for a left shoulder disability.  

2.  An unappealed RO rating decision, dated in December 2002, 
denied the Veteran's claim of entitlement to service connection 
for a right shoulder disability.  

3.  Additional evidence received since the December 1994 and 
December 2002 rating decisions are cumulative and redundant, and 
do not raise the possibility of substantiating the Veteran's 
claims of service connection for bilateral shoulder disabilities.  

4.  The Veteran's service-connected plantar warts of the left and 
right feet are manifested by no more than moderately severe 
impairments to the feet and primarily by recurring painful callus 
formation on the bottom of the feet that interfere with prolonged 
standing or walking.

5.  The Veteran's hemorrhoids are manifested by intermittent 
bleeding and fissures.  

6.  The Veteran's service connected left knee disability is 
manifested by flexion to 121 degrees and full extension with 
subjective complaints of instability and pain.  

7.  The Veteran's service connected right knee disability is 
manifested by flexion to 125 degrees and full extension with 
subjective complaints instability and pain.  

8.  The Veteran's service connected residuals of a right little 
finger fracture are associated with no pain, swelling, or 
ankylosis.

9.  The Veteran's service connected skin rash is not shown to 
have been manifest by a recurrence of the disorder involving more 
than one percent of the total body or more than use of a topical 
treatment required. 

10.  The Veteran's service connected inguinal hernia is not shown 
to have been manifest by a recurrence of the disorder and does 
not require the use of a truss.


CONCLUSIONS OF LAW

1.  The December 1994 rating decision denying the claim of 
service connection for left shoulder disability is final. 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2009).

2.  The December 2002 rating decision denying the claim of 
service connection for a right shoulder disability is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2009).

3.  New and material evidence has not been submitted for the 
claims of entitlement to service connection for a left or a right 
shoulder disability; the petitions to reopen are denied.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).

4.  The criteria for an initial rating in excess of 20 percent 
for plantar warts of the left foot have not been met.  38 C.F.R. 
§§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 4.118, 
Diagnostic Code 7819-5284 (2009). 

5.  The criteria for an initial rating in excess of 20 percent 
for plantar warts of the right foot have not been met.  38 C.F.R. 
§§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 4.118, 
Diagnostic Code 7819-5284 (2009). 

6.  A rating of 20 percent, but no higher, for hemorrhoids is 
warranted.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.114, 
Diagnostic Code 7336 (2009). 

7.  The requirements are not met for an evaluation higher than 10 
percent for a left knee disorder.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5014-5260, 5257 (2009).

8.  The requirements are not met for an evaluation higher than 10 
percent for a right knee disorder.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5014- 5260, 5257 (2009). 

9.  The criteria for a compensable rating for the residuals of 
the right little finger injury have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5299-5227 (2009).

10.  The criteria for a compensable rating for a rash on the 
ankles, thighs, and face have not been met. 38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.7, 4.118, 
Diagnostic Code 7806 (2009). 

11. The criteria for a compensable rating for an inguinal hernia 
have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. § 4.114, Diagnostic Code 7338 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder. Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on his behalf.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does not 
have to discuss each piece of evidence). The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim. The Veteran 
should not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that the 
Board address its reasons for rejecting evidence favorable to the 
appellant). 
 
The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


I.	 Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist 
provisions as to the Veteran's claims.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2009).  The United States Court of Appeals for Veterans Claims 
(Court) held that VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In addition, Kent v. Nicholson, 20 Vet. App. 1 
(2006), requires that prior to the adjudication of a petition to 
reopen a previously denied service connection claim the 
petitioner be given notice of the elements of service connection, 
the elements of new and material evidence, and the reasons for 
the prior denial.  

In addition, the Court observed that a claim of entitlement to 
service connection consists of five elements, of which notice 
must be provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  See Dingess v. Nicholson, 19 
Vet. App. 473, 490 (2006); see also 38 U.S.C.A. § 5103(a).  
Compliance with the first Quartuccio element requires notice of 
these five elements.  Id.  

Prior to initial adjudication of the Veteran's petitions to 
reopen the service connection claims for left and right shoulder 
disabilities, a letter dated in July 2008 fully satisfied the 
duty to notify provisions, including notice of the degree of 
disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, at 187.  These letters also satisfy the notice 
requirements required to reopen a claim.  See Kent, 20 Vet. App. 
1.  

With respect to the Veteran's increased rating claims, the 
Veteran must be notified that he provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening.  The 
United States Court of Appeals for the Federal Circuit (Federal 
Court) has held that the notice described in 38 U.S.C. § 5103(a) 
need not be veteran specific, i.e., it need not notify the 
veteran of alternative diagnostic codes, and that that the 
statutory scheme does not require "daily life" evidence for 
proper claim adjudication.  See Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (Fed. Cir. 2009).  

Prior to the initial adjudication of the Veteran's increased 
rating claims for hemorrhoids and left and right chondromalacia 
patella, a letter dated in April 2002, fully satisfied the 
notification requirements.  Subsequent to the issuance of the 
rating decisions letters dated in April 2004 and July 2008 
provided further notice regarding how VA determines the 
disability rating as well as notice regarding relevant diagnostic 
codes.  

With respect to the Veteran's increased rating claims for plantar 
warts of the left and right feet, right fifth finger, abdominal 
hernia, and rash, a letter was not sent prior to their initial 
adjudication.  However, letters dated in April 2004 and July 2008 
fully satisfy the notification provisions.  Although these 
letters were not sent prior to initial adjudication of the 
Veteran's claims, this was not prejudicial to him, since he was 
subsequently provided adequate notice, given many to respond with 
additional argument and evidence, and the claims were 
readjudicated November 2008 rating decision and May 2009 
statement of the case (SOC).  See Prickett v. Nicholson, 20 Vet. 
App. 370 (2006).  

The Board finds that VA's duty to assist has been satisfied.  The 
Veteran's service treatment records and VA medical records are of 
record.  Private medical records identified by the Veteran have 
been obtained, to the extent possible and the Veteran's Social 
Security Administration records have been associated with the 
file.  Although the Veteran testified at his February 2010 
hearing that he received regular treatment to care for his 
bilateral plantar disorder, he did not provide any additional 
medical reports pertinent to his claim.  The record was held open 
for 60 days for him to provide copies of any VA treatment records 
he believed would be pertinent to his claim, but no such records 
were provided.  The Board finds that the Veteran's report of 
additional treatment for his plantar wart disorder is essentially 
cumulative of the evidence previously of record and that the 
additional reports identified in February 2010 are not required 
for an adequate determination.  The Veteran has at no time 
referenced any other outstanding records that he wanted VA to 
obtain or that he felt were relevant to the claims.

The duty to assist also includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination must 
be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. § 3.327(a) (2009).

The RO provided the Veteran an appropriate VA examination in 
January 2005 for his hemorrhoids, rash, and plantar warts on his 
feet, right finger, and bilateral knee disorders.  While the 
examiner did not review the claims file, he provided a detailed 
analysis of the Veteran's disorders as they presented at the 
examination.  The Veteran was also provided an appropriate VA 
examination in August 2008.  He has not reported receiving any 
recent treatment specifically related to the issues addressed in 
this decision (other than at VA and the private treatment 
mentioned above, records of which are in the file), and there are 
no records suggesting an increase in disability has occurred 
since the prior VA examination findings.  There is no objective 
evidence indicating that there has been a material change in the 
severity of the Veteran's service-connected disorders since he 
was last examined.  38 C.F.R. § 3.327(a).  The duty to assist 
does not require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination was 
conducted.  VAOPGCPREC 11-95.  

Although in correspondence dated in July 2009 the Veteran 
requested information as to the August 2008 VA examiner's areas 
of board certification, the Board notes this information is not a 
matter of record.  No additional action as a result of this 
request is required.  There is no indication that the physician 
is not qualified to provide the medical opinions rendered and 
there is no duty for VA to produce such information which it is 
not a matter of record for the Veteran's claims.  Moreover, the 
Board finds that the August 2008 examination is adequate because 
the examination findings, which were made in most cases after a 
review of the record on appeal and in all cases an examination of 
the claimant, allow the Board to rate the severity of his service 
connected disabilities under all applicable rating criteria.  See 
38 U.S.C.A. § 5103A(b); Barr v. Nicholson, 21 Vet App 303 (2007).

With respect to the Veteran's petition to reopen the claims for a 
right and left shoulder disability, VA need not conduct an 
examination with respect to a new and material claim because the 
duty to assist under 38 C.F.R. § 3.159(c)(4) applies to a claim 
to reopen only if new and material evidence is presented or 
secured.  Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (holding that VA need not 
provide a medical examination or medical opinion until a claim is 
reopened); see also Woehlaert v. Nicholson, 21 Vet. App. 456 
(2007) (holding that adequacy of VA medical examination mooted 
upon Board's determination that claimant not entitled to 
reopening of claim, and conduct of VA medical examination, when 
claimant had not presented new and material evidence.)

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  

II.	 New and Material Evidence Claims

Under 38 U.S.C.A. § 5108, VA may reopen a previously and finally 
disallowed claim when "new and material" evidence is presented 
or secured with respect to that claim.  38 C.F.R. § 3.156(a) 
defines "new and material evidence."  "[N]ew evidence" means 
evidence not previously submitted to agency decision makers, and 
"material evidence" means existing evidence that, by itself or 
when considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  The new 
and material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  

For the purpose of establishing whether new and material evidence 
has been submitted, the truthfulness of evidence is presumed, 
unless the evidence is inherently incredible or consists of 
statements which are beyond the competence of the person making 
them.  See King v. Brown, 5 Vet. App. 19, 21 (1993); Justus 
v. Principi, 3 Vet. App. 510 (1992).

The Veteran's claim of entitlement of service connection for a 
left shoulder disorder was initially denied in December 1994 
because the service treatment records were negative for evidence 
of this condition.  Post-service medical records included a July 
1994 VA examination which revealed that the Veteran's left 
shoulder was found to be "completely normal."  The Veteran's 
right shoulder claim was denied December 2002 because the service 
treatment records did not show a diagnosis for a shoulder 
disability.  The Veteran filed a petition to reopen his claims in 
June 2003.  In November 2008, the RO denied this petition to 
reopen because the updated VA medical records failed to show a 
diagnosis for these disorders.  

Evidence received since the December 1994 and December 2002 
rating decisions were entered includes updated VA medical 
records, private medical records, and lay statements.  Numerous 
treatment notes indicate that the Veteran complained of shoulder 
pain.  A March 2003 X-ray report notes that the Veteran's left 
shoulder was normal.  A September 2002 X-ray report indicates 
that the Veteran's right shoulder was also normal.  It is noted 
that an April 2003 treatment note indicates a diagnosis of 
degenerative joint disease of multiple joints.  However, this 
diagnosis is not specific to his shoulders and the specific x-ray 
reports of his shoulders, noted above, found no shoulder 
abnormalities.  In a March 2007 physical therapy consultation 
report, the examiner indicated that the Veteran's upper 
extremities were painful on active and passive movement.  

While the Veteran has continually complained of shoulder pain, he 
has not been diagnosed with a left or right shoulder disability.  
The Court has held, however, that pain alone, without a diagnosed 
or identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service connection 
may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999); dismissed in part and vacated in part on other grounds, 
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).   

While the Veteran is competent to report painful joints, a 
chronic disability must be diagnosed to accompany those 
complaints.  The existence of a current disability is the 
cornerstone of a claim for VA disability compensation. 38 
U.S.C.A. § 1110, 1131; see also Degmetich v. Brown, 104 F.3d 
1328, 1332 (1997)(holding that interpretation of sections 1110 
and 1131 of the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary).  Evidence must show that the Veteran currently has 
the disability for which benefits are being claimed; however, no 
competent evidence shows such a disability.

The Board acknowledges the Veteran's statements indicating that 
the pain he experiences in his right and left shoulder is 
arthritis.  Lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed. Cir. 2007).  Competent medical evidence is 
not necessarily required when the determinative issue involves 
either medical etiology or a medical diagnosis.  Id. at 1376-77; 
see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 
(Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009).  

The Veteran is competent to testify that he experiences pain, but 
unlike the varicose vein disorder in Barr or the dislocated 
shoulder in Jandreau arthritis is not a disease capable of lay 
diagnosis.  The Board finds that arthritis may not be diagnosed 
by its unique and readily identifiable features because special 
equipment and testing is required for a diagnosis.  The presence 
of this disorder is "medical in nature" and not capable of lay 
observation.  Davidson, 581 F.3d 1313; Buchanan, 451 F.3d 1331; 
Jandreau, 492 F.3d 1372.  Because a lay person is not capable of 
opining as to matters requiring medical knowledge, the Veteran is 
not competent to provide a lay diagnosis of arthritis of his 
shoulder.  Further, the Veteran's shoulders have been examined on 
a number of occasions and found to be normal.  The Board also 
acknowledges the Veteran's assertions that he suffers from 
shoulder pain and his opinion that it is related to service; 
however, these assertions are cumulative of his prior statements.
 
In sum, the Veteran has not been diagnosed with disabilities for 
his right or left shoulder.  Service treatment records are silent 
as to diagnosis for a shoulder disorder.  Further, VA treatment 
records indicate that the Veteran's shoulders were continuously 
examined, including submitting to X-ray exams, and found to be 
normal.  While new evidence has been submitted since the December 
1994 denying service connection for his left shoulder and the 
December 2002 rating decision denying service connection for his 
right shoulder, the evidence is not material as it does not tend 
to establish that the Veteran suffers from bilateral shoulder 
disabilities.  The evidence does not relate to an unestablished 
fact necessary to substantiate the claim.  The petitions to 
reopen the claims of service connection for right and left 
shoulder disabilities are denied.  See 38 C.F.R. § 3.156(a).

III.	 Increased Rating Claims

The Veteran contends that he is entitled to increased ratings for 
his bilateral plantar warts, bilateral chondromalacia patella 
disabilities, residuals of a right finger fracture, abdominal 
hernia, and a skin rash.  

Disability evaluations are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
his or her ability to function under the ordinary conditions of 
daily life, including employment, by comparing his or her 
symptomatology with the criteria set forth in the Schedule for 
Rating Disabilities.  The percentage ratings represent as far as 
can practicably be determined the average impairment in earning 
capacity resulting from such diseases and injuries and the 
residual conditions in civilian occupations.  Generally, the 
degree of disabilities specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbation or illness proportionate to the severity of the 
several grades of disability.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2009); 38 C.F.R. § 4.1 (2009).  Separate diagnostic codes 
identify the various disabilities and the criteria for specific 
ratings.  If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned to the 
disability picture that more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the veteran.  
38 C.F.R. § 4.3.  However, the evaluation of the same disability 
under various diagnoses, known as pyramiding, is to be avoided.  
38 C.F.R. § 4.14 (2009).

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with 
the facts found, the rating may be higher or lower for segments 
of the time under review on appeal, i.e., the rating may be 
"staged."  Fenderson v. West, 12 Vet. App. 119 (1999); see also 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

In the present case, it should also be noted that when evaluating 
disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 
allows for consideration of functional loss due to pain and 
weakness causing additional disability beyond that reflected on 
range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that consideration 
also be given to weakened movement, excess fatigability and 
incoordination.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as an individual's 
relevant medical history, the diagnosis and demonstrated 
symptomatology.  Any change in a diagnostic code by a VA 
adjudicator must be specifically explained.  Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  The Board will also 
consider whether another rating code is "more appropriate" than 
the one used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 
414 (1995).  

Plantar Warts

The RO has rated the Veteran's right and left foot disorders 
under Diagnostic Codes 7819-5284.  Diagnostic Code (DC) 7819 
addresses benign skin neoplasm, and directs VA to rate the 
disorder under DCs 7801 through 7805.  Disabilities of the skin 
are rated under DCs 7801 to 7805 of 38 C.F.R. § 4.118.  As the 
Veteran has already been rated as 20 percent disabled, the Board 
will limit its analysis to whether ratings in excess of 20 
percent are warranted.  

The Board notes that in October 2008 the regulations pertaining 
to the evaluation of scars were amended effective October 23, 
2008.  The Board observes that the regulatory changes only apply 
to applications received by VA on or after October 23, 2008, or 
if the Veteran requests review under the clarified criteria.  See 
73 Fed. Reg. 54708 (Sept. 23, 2008).  As neither situation 
applies in this case, the Board finds the 2008 changes to be 
inapplicable. 

Pursuant to the criteria for rating skin disabilities effective 
from August 30, 2002, scars other than the head, face, or neck, 
that are deep, superficial, unstable, or painful, warrant a 10 
percent evaluation.  See 38 C.F.R. § 4.118, DC 7801, 7802, 7804.  
In addition, DC 7805 provides for a disability rating for 
limitation of a functional part as a result of a scar.  38 C.F.R. 
§ 4.118, Diagnostic Code 7805. 
 
The Board acknowledges the Veteran's assertions that he deserves 
a higher rating for his feet disabilities.  During his February 
2010 hearing, the Veteran testified that he has constant pain 
while walking and standing and seeks monthly treatment to remove 
the warts.  See Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  His reports are consistent with the medical records 
which indicate that he seeks continued treatment for his feet and 
complains of pain while walking and standing.  

VA medical records show that the Veteran has routine foot care 
with a VA podiatrist, which includes debridement of a varying 
amount of calluses.  A December 2004 treatment note indicated 
that four lesions were reduced without incident or complication.  
An October 2007 treatment note provided that the Veteran was 
treated for four lesions which were debrided.  A July 2008 VA 
treatment note revealed that three calluses were debrided.  

In a January 2004 letter, the Veteran's private physician 
indicated that the Veteran was treated on several occasions for 
intractable plantar kerotosis.  The letter indicated that X-ray 
reports at a July 2001 examination also showed declinated 
metatarsal bones of the 1st and 5th digits in both feet and a 
cavus structure of both feet which contributed to the formation 
of six plantar lesions.  The letter further provided that in 
September 2002 the Veteran had five plantar lesions and in 
December 2003 had seven plantar lesions.  The private examiner 
provided that this was the normal process of this condition and 
could be regularly kept in control.  The examiner then opined 
that if kept in control, these disorders should not cause the 
Veteran any limitations.  

During a January 2005 VA examination, the examiner indicated that 
the plantar warts had been occurring for about 10 to 12 years and 
noted a tender area at the base of his right foot.  He was 
diagnosed with recurring plantar warts.  A February 2002 private 
treatment note reveals complaints of pain which caused the 
Veteran to limp.  He was diagnosed with intractable plantar 
keratosis.  He was treated from February 2002 to July 2003 with 
the same complaints of pain when standing and walking.  

In the August 2008 VA examination, the Veteran complained of 
intermittent problems with plantar warts.  The Veteran reported 
that he had these warts surgically removed and was told to soak 
the affected areas.  It was noted he was in no acute distress and 
that he was ambulatory with a widened gait and carried a cane.  
The examiner noted the absence of papules, pustules, or deep or 
superficial cysts.  There were three callus formations on the 
plantar surface of the Veteran's left foot.  All three were 
tender, but there was no tissue breakdown or evidence of a 
secondary infection.  There was also a callus formation on the 
right plantar surface.  The area was tender with no evidence of 
any tissue breakdown or secondary infection.  The Veteran was 
diagnosed with bilateral plantar warts, resolved without 
residual.  He was also diagnosed with plantar surface calluses.  
There were no scars noted.  

DC 7800 is not for application as the affected area is the 
Veteran's feet.  DCs 7801 to 7804 do not provide for an 
evaluation greater than 20 percent.  Pursuant to DC 7805, the 
Board looks to other applicable diagnostic codes to assess 
limitation of function.  DCs 5276 to 5284 provide ratings for 
various foot disabilities as do not apply.  As the Veteran has 
been diagnosed with residuals of plantar warts, the only 
applicable diagnostic code is DC 5284.  Under DC 5284, moderately 
severe foot injuries, other than those listed in DCs 5276 to DC 
5283, are rated as 20 percent disabling.  38 C.F.R. § 4.71a, DC 
5284.  Severe foot injuries warrant a 30 percent rating.  Id.  
Actual loss of use of the foot warrants a 40 percent rating.  
Id., Note.  

The Board observes that the words "slight," "moderate" and 
"severe" as used in the various diagnostic codes are not 
defined in the VA Schedule for Rating Disabilities. Rather than 
applying a mechanical formula, the Board must evaluate all of the 
evidence, to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.

Based upon the evidence provided above, the Board finds that the 
Veteran's foot disabilities are no more than moderately severe.  
While the Veteran seeks continuous treatment for these plantar 
warts and experiences pain, he is able to ambulate without 
apparent difficulty due to his plantar warts disability.  
Further, the private treating physician indicated in the January 
2004 letter that with regular treatment the Veteran should not 
experience any limitations.  Based upon the overall evidence, a 
rating in excess of 20 percent for either the left or right foot 
disability is not warranted.  

The Board has also considered the possibility of staged 
disability rating for the Veteran's claim of a higher evaluation.  
However, the severity of the Veteran's feet disabilities do not 
warrant staged ratings.  Hart, 21 Vet. App. 505; Francisco, 7 
Vet. App. at 58.  The preponderance of the evidence is against 
his claims.



Hemorrhoids

The Veteran's hemorrhoids are currently rated as 10 percent 
disabling under DC 7336, which pertains to external or internal 
hemorrhoids.  Under this code provision, a 10 percent rating is 
assigned when hemorrhoids are large or thrombotic, irreducible, 
with excessive redundant tissue, evidencing frequent recurrences; 
and a 20 percent rating is assigned when hemorrhoids cause either 
persistent bleeding with secondary anemia, or when they cause 
fissures.  It is noted that a 20 percent rating is the highest 
schedular rating for hemorrhoids. 
 
In his February 2004 notice of disagreement, the Veteran 
indicated that his hemorrhoids flare up, swell and bleed.  When 
this occurs, he indicated having to take two to three sitz baths 
a day.  In August 2008, the Veteran revealed that he underwent an 
operation for his hemorrhoids.  The Veteran testified during his 
February 2010 hearing that his hemorrhoids swell and bleed about 
three times a month, when he is constipated.  He also testified 
to treating these hemorrhoids by the use of a sitz bath.  Again, 
the Veteran is competent to provide evidence of his observable 
symptoms such as having anal bleeding.  He is also credible in 
the assertions of his observable symptoms.  

An October 2002 VA examination report reveals continuous rectal 
pain, irritation, itching, and occasional bleeding.  He used 
local creams and rectal suppositories which did not alleviate 
these symptoms.  On examination, there was a small relapsed 
hemorrhoid but no evidence of leakage or bleeding.  While there 
was no evidence of fissures, there was significant spasm of the 
anal opening.  He was diagnosed with moderately large external 
and internal hemorrhoids with local pain and discomfort with no 
active bleeding. A March 2003 treatment note provides complaints 
of pain and intermittent bleeding with a diagnosis of probable 
internal hemorrhoids.  A September 2004 treatment note indicates 
that the Veteran underwent a rectal examination which revealed 
tender probable anal fissure in the posterior aspect of the anus 
and no masses.  

A January 2005 VA examination report provides that the Veteran 
had small external hemorrhoids, with no evidence of bleeding.  
The Veteran complained of rectal bleeding, but the examiner found 
no evidence of fecal leakage or signs of fissures or anemia.  
Private treatment records dated in February 2008 indicate 
continued problems with hemorrhoids.  An August 2008 operative 
procedure note provides that the Veteran's hemorrhoids are likely 
the source of his rectal bleeding.  In an August 2008 discharge 
note, the Veteran was diagnosed with moderate anal stenosis, 
posterior midline anal fissure, normal sized internal and 
external hemorrhoids.  

The August 2008 VA examination report indicated that the Veteran 
submitted to a February 2008 colonoscopy which revealed internal 
and external hemorrhoids.  He had continued complaints of 
swelling, itching, burning, and bleeding.  There were also 
complaints of some fecal leakage which required a pad.  The 
examiner noted the August 2008 hemorrhoidectomy and indicated 
that the Veteran used suppositories, stool softeners, pads, and 
an inflatable donut to treat his disability.  On examination, the 
examiner noted evidence of a previous surgery.  However, there 
was no evidence of swelling or bleeding noted and his sphincter 
tone was normal.  He was diagnosed with active internal and 
external hemorrhoids, post hemorrhoidectomy.   In September 2008, 
he specifically denied a rectal examination.  

Based upon the foregoing, the Board finds that an increased 20 
percent rating is warranted for the Veteran's hemorrhoids 
disability.  The Veteran has not indicated, and the medical 
records do not provide, that he experiences persistent bleeding.  
Specifically, the Veteran has continually asserted that he only 
suffers from intermittent bleeding.  The medical records show 
that in August 2008 he was diagnosed with posterior midline anal 
fissure.  Treatment notes also show a diagnosis of tender 
probable anal fissure.  There is no evidence, however, of any 
impairment of sphincter control.  As such, a 20 percent rating, 
but no higher, is warranted.  See 38 C.F.R. § 4.114, DC 7336.

The Board has also considered the possibility of staged 
disability rating for the Veteran's claim of a higher evaluation.  
The guidance of the Court in Hart has been followed.  



Chondromalacia Patella

The Veteran contends that he is entitled to ratings in excess of 
10 percent for his bilateral chondromalacia patella.  These 
respective disabilities have been separately rated as 10 percent 
disabling under 38 C.F.R. § 4.71a, DC 5014-5260.   
 
Under DC 5014, osteomalacia is to be rated on limitation of 
motion of affected parts as degenerative arthritis.  38 C.F.R. § 
4.71a, DC 5014 (2009).  Degenerative arthritis established by X-
ray findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint or 
joints involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added, 
under DC 5003.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 
5003 (2009). 
 
The criteria for ratings on limitation of motion of the knee are 
in two groups, limitation of flexion and limitation of extension.  
Limitation of flexion of a leg warrants a 10 percent evaluation 
if flexion is limited to 45 degrees; a 20 percent evaluation if 
flexion is limited to 30 degrees; or a 30 percent evaluation if 
the flexion is limited to 15 degrees.  See 38 C.F.R. § 4.71a, DC 
5260 (2009).  Limitation of extension of a leg warrants a 10 
percent evaluation if extension is limited to 10 degrees; a 20 
percent evaluation if extension is limited to 15 degrees; a 30 
percent evaluation if extension is limited to 20 degrees; a 40 
percent evaluation if extension is limited to 30 degrees; or a 50 
percent evaluation if extension is limited to 45 degrees.  See 38 
C.F.R. § 4.71a, DC 5261 (2009).  Separate ratings may be awarded 
for limitation of flexion and limitation of extension of the same 
knee joint.  VAOPGCPREC 09-14 (September 17, 2004).  

Knee instability is rated under DC 5257.  38 C.F.R. § 4.71, DC 
5257 (2009).  A 10 percent rating requires slight recurrent 
subluxation or lateral instability of a knee.  Id.  A 20 percent 
rating requires moderate subluxation or lateral instability of a 
knee.  Id.  A 30 percent evaluation is warranted for severe knee 
impairment with recurrent subluxation or lateral instability.  
Id.  Limitation of motion and instability of the knee may be 
rated separately under Diagnostic Codes 5260 and 5257.  See 
VAOPGCPREC 9-98, 63 Fed. Reg. 56704 (1998); VAOPGCPREC 23- 97, 62 
Fed. Reg. 63604 (1997).  When evaluating the symptoms under 
Diagnostic Code 5257, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 regarding the effects of functional loss due to pain do not 
apply, as that diagnostic code is not based on limitation of 
motion.  See Johnson v. Brown, 9 Vet. App. 7, 9 (1996).

The evidence includes a March 2003 VA physical therapy consult 
report which noted that the Veteran had pain and stiffness in his 
knee.  He described grinding and burning in his knees.  He also 
indicated that his pain was worsening and limited his daily 
activities and activity level.  It was indicated that he was 
currently not working due to this pain.  The examiner noted lower 
extremity weakness.  A May 2003 physical therapy consultation 
referenced an October 2002 X-ray report which showed normal 
bilateral knees.  

Private medical records from dated from September 2003 to 
November 2003 show complaints of knee pain.  Private medical 
records from Smith and Gayle Medical Center, dated from February 
2007 to April 2009, indicate that the Veteran continuously 
complained of knee pain.  

During a January 2005 VA examination, the Veteran complained of 
burning pain in his knees.  He indicated that flare-ups occurred 
one a week and included swelling and increased pain which lasted 
six to seven hours.   The use of a cane and bilateral knee braces 
was noted.  On examination, his left knee flexion was to 80 
degrees and his extension was to 0 degrees.  His right knee 
flexion was to 85 degrees and his extension was to 0 degrees.  
Repetitive movement did not change these measurements.  
Calcification in the left patellar tendon was also noted.  

A March 2007 VA physical therapy consult reveals continued 
complained of joint pain, to include knee pain.  During this 
consultation, the Veteran indicated that the pain prevented him 
from doing the usual daily activities.  A March 2008 X-ray report 
of the knees indicates a finding near the left tibial tuberosity 
to be consistent with accessory ossicle.  Otherwise, his knees 
were normal with no significant interval change.  

During his August 2008 VA examination, the Veteran complained of 
continued bilateral knee pain.  The Veteran complained of 
stiffness, decreased range of motion and occasional swelling.  He 
also complained of some locking and instability but denied 
falling.  There was no subluxation or dislocation noted.  He 
indicated difficulty climbing and descending stairs and an 
inability to kneel or swat.  His right knee produced burning and 
aching pain and his left knee gave him aching pain on a daily 
basis.  Flare-ups of sharp pain were noted for both knees and 
occurred several times a day.  The Veteran took pain medication 
which gave him some relief.  He had also used injections in his 
right and left knee which did not alleviate the pain.  He 
indicated that physical therapy did help with the pain.  He used 
a cane and occasionally wore a knee brace.  

On examination, the Veteran was ambulatory with a widened gait 
and used his cane.  There were no gross deformities, swelling or 
tenderness associated with either knee.  There was also no pain 
associated with his range of motion.  Flexion for his right knee 
was to 121 degrees with full extension.  His left knee had 
flexion to 125 degrees and full extension.  There was no abnormal 
motion with valgus and varus stress applied on the medial and 
lateral collateral ligaments for either knee.  Anterior and 
posterior drawer signs, McMurray's signs, and grind testing were 
negative.  Repetitive range of motion did not reveal any pain, 
fatigue weakness, lack of endurance or incoordination.  The 
examiner indicated that additional limitation due to flare-ups 
could not be determined without resorting to mere speculation, 
but that the Veteran had no discomfort or difficulty with range 
of motion testing and no effusion, edema, erythema, tenderness or 
palpable deformities or instability except as noted.  The Veteran 
was diagnosed with bilateral chondromalacia patella.  

Based upon the evidence of record, the Board finds the Veteran's 
service connected knee disabilities are manifested by flexion to 
121 degrees on the left, 
flexion to 125 degrees on the right, and full extension with 
subjective complaints instability and pain.  The Veteran's ranges 
of motion taken at his January 2005 and August 2008 VA 
examinations fall well outside the rating criteria and are 
noncompensable.  See 38 C.F.R. § 4.71a, DC 5260, 5261.  There is 
no X-ray evidence of arthritis and no objective evidence of 
swelling, recurrent subluxation, or dislocated semilunar 
cartilage with recurrent episodes of locking or effusion into the 
joint.  

Although the Veteran has complained of instability in his left 
knee, there is no objective medical evidence of any additional 
left of right knee disability.  He complained of occasional 
locking and some instability and indicated intermittent use of a 
knee brace and continuous use of a cane.  He also expressed a 
difficulty climbing and descending stairs as well as kneeling and 
squatting.  On examination, however, there was no abnormal motion 
with valgus and varus stress applied on the medial and lateral 
collateral ligament for either knee.  The anterior and posterior 
drawer signs and McMurray signs were negative.  The Board finds 
higher or separate ratings are not warranted under the criteria 
for any additional knee impairment due to instability.

Alternative Diagnostic Codes provide ratings for disabilities of 
the knees depending on the symptoms shown.  Since the record does 
not show that the Veteran's knee disorders involve ankylosis, 
removal of cartilage, genu recurvatum, or tibia and fibula 
impairment, additional ratings for the bilateral knee disorders 
are not warranted under 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 
5059, 5262 and 5263 (2009).

The Board has also considered the Veteran's functional loss.  See 
DeLuca, 8 Vet. App. 202.   The Veteran has complained of pain, 
weakness, and stiffness in his knees.   He has tenderness and 
flare-ups of pain.  The August 2008 VA examiner indicated that he 
could not comment on the Veteran's functional loss without 
resorting to speculation.  There was also no discomfort or 
difficulty with range of motion testing.  No effusion, edema, 
erythema, tenderness or palpable deformities or additional 
instability was found.  The August 2008 examiner's opinion, 
although cautious, demonstrates no additional loss of motion as a 
result of pain or dysfunction.  Therefore, the Board finds that 
evaluations in excess of the presently assigned 10 percent 
ratings for the service-connected knee disabilities are not 
warranted.

The Board has also considered the possibility of staged 
disability rating for these claims and the guidance of Hart v. 
Mansfield, supra has been followed.  The preponderance of the 
evidence is against his claims.

Residuals of a Right Finger Fracture

The Veteran's residuals of a right little finger fracture is 
rated under 38 C.F.R. § 4.71a, DC 5299-5227.  See 38 C.F.R. § 
4.27 (2009) (hyphenated diagnostic codes are used when a rating 
under one diagnostic code requires use of an additional 
diagnostic code to identify the basis for the evaluation 
assigned, the additional code is shown after the hyphen; unlisted 
disabilities requiring rating by analogy will be coded first by 
the numbers of the most closely related body part and then 
"99").

Under DC 5227, a noncompensable evaluation is assigned for 
unfavorable or favorable ankylosis of the ring and little fingers 
for both the major and minor hand.  38 C.F.R. § 4.71a, DC 5227.  
The Note to DC 5227 provides that it should be considered whether 
evaluation as amputation is warranted and whether an additional 
evaluation is warranted for resulting limitation of motion of 
other digits or interference with overall function.  Id.  DC 5230 
provides rating criteria for limitation of motion of the ring or 
little finger and indicates that any limitation of motion 
warrants a noncompensable evaluation for the major and minor 
hand.  38 C.F.R. § 4.71a, DC 5230 (2009). 

The Veteran submitted to a January 2005 VA examination where he 
provided that he experiences flare-ups about 10 to 12 times per 
year.  On examination, the little finger and the MIP joint 
flexion was to 90 degrees with pain and mild crepitus.  There was 
no deformity of the joint.  His strength was essentially normal 
and X-rays showed no acute process with a suggestion of mild 
deformity of the base of the proximal phalanx in the oblique 
view.  He was diagnosed with degenerative joint disease of the 
little finger of the right hand.  

During the August 2008 VA examination, no gross deformities, 
swelling, or tenderness were noted.  There was no pain associated 
with range of motion.  Grip strength was 4/5.  There was normal 
opposition of thumb and little finger with decreased strength to 
3/5.  There was normal joint function in all digits in the right 
hand and repetitive range of motion did not reveal any pain, 
fatigue, weakness, lack of endurance or incoordination.  The 
Veteran was assessed with right hand post fracture of the fifth 
finger, healed without residual.  

Based on the foregoing, a compensable evaluation is not warranted 
for residuals of a right little finger fracture.  There was no 
evidence of ankylosis, the symptoms did not warrant amputation, 
and the residuals of the right hand fracture did not result in 
limitation of other digits.  An increased evaluation is not 
warranted under DC 5227.  Further, DC 5230 also does not provide 
for a compensable evaluation for limitation of motion.  As such, 
an increased evaluation is not warranted.

Further, the Veteran receives the maximum rating under DCs 5227 
and 5230.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997) 
(implicitly holding that once a particular joint is evaluated at 
the maximum level in terms of limitation of motion, there can be 
no additional disability due to pain).  Therefore, the provisions 
of DeLuca do not apply.  The preponderance of the evidence is 
against his claim.

Abdominal Hernia

The Veteran currently receives a noncompensable rating for his 
abdominal hernia under 38 C.F.R. § 4.114, DC 7338.  A 
noncompensable evaluation is warranted for a small reducible 
inguinal hernia; for one that is without true hernia protrusion; 
and for any preoperative inguinal hernia that is remediable.  Id.  
A 10 percent evaluation is appropriate for a recurrent 
postoperative hernia that is readily reducible and well supported 
by a truss or belt.  Id.  A 30 percent evaluation is appropriate 
for a small recurrent postoperative hernia, or an unoperated 
irremediable hernia, that is not well supported by truss or is 
not readily reducible.  Id.  A 60 percent evaluation is 
appropriate for a large postoperative recurrent hernia that is 
considered inoperable, that is not well supported under ordinary 
conditions, and that is not readily reducible.  Id.  When there 
are bilateral inguinal hernias and both are compensable, the more 
severely disabling hernia is evaluated and 10 percent is added 
for the second hernia.  Id.   

In his June 2003 claim, the Veteran provided that he suffers from 
an inguinal hernia which becomes inflamed when he lifts heavy 
objects or becomes constipated.  He provided that any strain on 
his abdominal wall increases problems with his hernia.  While the 
Veteran is competent to provide statements regarding the symptoms 
of a hernia disorder, such a disorder is not capable of lay 
observation or diagnosis.  Jandreau, 492 F.3d at 1377; Barr, 21 
Vet. App 303.  The Board notes the Veteran's assertions and 
weighs them against the medical evidence of record.  

VA treatment records are silent for treatment for a recurrent 
hernia.  During the August 2008 VA examination, the Veteran 
complained of intermittent pain, especially associated with bowel 
movements and lifting heavy items.  He denied being treated with 
surgery.  The examiner noted that there was no history of bowel 
dysfunction, malignancies, or surgery.  On examination, the 
Veteran's abdomen was full, soft, nontender, with no masses, 
organomegaly, or pulstile masses.  Bowel sounds were normal and 
there was no evidence of any hernias, pulsatile masses, or 
bruits.  The examiner indicated that despite subjective 
complaints of abdominal hernia, there were no objective findings 
to substantiate a diagnosis.  

Despite the Veteran's assertions, the evidence does not support a 
higher rating because there is no objective evidence that a 
hernia currently exists or that he submitted to surgery to 
alleviate his hernia.  As such, there is no evidence that the 
Veteran suffered from a recurrent postoperative hernia that is 
readily reducible and well supported by a truss or belt.  See 
38 C.F.R. § 4.114, DC 7338.  The preponderance of the evidence is 
against his claim.

Skin Rash

The residuals of the Veteran's skin rash are currently rated 
under 38 C.F.R. § 4.118, DC 8878-7806 for dermatitis or eczema.  
The Board again notes that during the pendency of his appeal, the 
regulations pertaining to the evaluation of skin disorders was 
amended effective October 23, 2008.  The regulatory changes only 
apply to applications received by VA on or after October 23, 
2008, or if the Veteran requests review under the clarified 
criteria.  See 73 Fed. Reg. 54708 (Sept. 23, 2008).  As neither 
situation applies in this case, the Board finds the October 2008 
changes to be inapplicable.

DC 7806 provides that dermatitis or eczema that involves less 
than 5 percent of the entire body or less than 5 percent of 
exposed areas affected, and; no more than topical therapy is 
required during the past 12-month period, is rated as a 
noncompensable disability.  38 C.F.R. § 4.118, DC 7806.  
Dermatitis or eczema that involves at least 5 percent, but less 
than 20 percent, of the entire body, or at least 5 percent, but 
less than 20 percent, of exposed areas affected, or; intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of less 
than six weeks during the past 12-month period, is rated 10 
percent disabling.  Id.  

During the January 2005 VA examination, the Veteran complained 
that he suffers from a rash about 10 to 12 times a year which he 
treats with topical cream.  The Veteran explained that the rash 
occurred during times of stress.  The examiner noted no systemic 
reactions with the rash and provided that no rash was present 
during the examination.  The Veteran was diagnosed with eczema, 
neurodermititis by history.  

A March 2005 treatment note indicates that there was no facial 
rash.  A VA note provided that as of August 2004 the Veteran's 
rash was inactive.  During the August 2008 VA examination, the 
Veteran complained that he experienced continued problems with 
intermittent rashes on the face, arms, thighs, and ankles.  At 
the examination, the Veteran indicated that he treated the rash 
with topical cream for over 12 months.  It was noted that he had 
not seen a dermatologist.  On examination, the Veteran's skin was 
warm and dry with normal skill color and turgor.  There was no 
evidence of any acne, papules, pustules, or deep or superficial 
cysts.  There were no rashes noted on the face, hands, arms, 
thighs, or ankles and no indication of scarring.  The examiner 
indicated that there was no evidence of eczema at the examination 
and thus concluded that there was less than 1 percent of the 
exposed body surface area and less than .5 percent of the total 
body surface affected.  The Veteran was diagnosed with eczema 
without objective residual.  

At his travel board hearing the Veteran testified that his rash 
reemerges when his stress levels increase.  In a February 2004 
statement he indicated recurrences of the rash on his thighs, 
face, neck, ankles and feet at various times.  

The evidence does not warrant a compensable rating.  While the 
Veteran indicated that he suffered from intermittent rashes and 
used topical cream to treat these rashes, there is no showing 
that the Veteran's skin rash involves at least 5 percent, but 
less than 20 percent, of the entire body at any time.  A 
compensable rating is not warranted.  See 38 C.F.R. § 4.118, DC 
7806.  The preponderance of the evidence is against his claim.

Extra Schedular

The above determinations are based upon application of the 
pertinent provisions of VA's rating schedule.  The Board finds 
that the record does not reflect that the Veteran's service-
connected disabilities are so exceptional or unusual as to 
warrant the assignment of higher ratings on an extra-schedular 
basis.  See 38 C.F.R. § 3.321(b)(1) (2009).  The threshold factor 
for extra-schedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 
(2008). 
 
In this regard, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule and the assigned schedular evaluation is therefore 
adequate, and no extra-schedular referral is required.  Id., see 
also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, VA must 
determine whether the claimant's exceptional disability picture 
exhibits other related factors, such as those provided by the 
extra-schedular regulation (38 C.F.R. § 3.321(b)(1)) as 
"governing norms" (which include marked interference with 
employment and frequent periods of hospitalization). 
 
In this case, the Board finds that the rating criteria to 
evaluate his service-connected disabilities reasonably describe 
the Veteran's disability levels and symptomatology and he has not 
argued to the contrary.  The criteria under the relevant 
diagnostic codes and the assigned schedular evaluations are 
adequate.  For these reasons, the Veteran's disability picture is 
contemplated by the rating schedule and no extra-schedular 
referral is required. 3 8 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 
9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 
(1995).


ORDER

New and material evidence not having been received, the claim to 
reopen the issue of entitlement to service connection for a left 
shoulder disability is denied.  

New and material evidence not having been received, the claim to 
reopen the issue of entitlement to service connection for a right 
shoulder disability is denied.  

Entitlement to a rating in excess of 20 percent for plantar warts 
of the left foot is denied.

Entitlement to a rating in excess of 20 percent for plantar warts 
of the right foot is denied.

Entitlement to a rating of 20 percent, but no higher, for 
hemorrhoids is allowed, 
subject to the regulations governing the payment of monetary 
awards.

Entitlement to a rating in excess of 10 percent for 
chondromalacia patella of the left knee is denied.

Entitlement to a rating in excess of 10 percent for 
chondromalacia patella of the right knee is denied.

Entitlement to a compensable rating for residuals of a fracture 
of the right fifth finger is denied.  

Entitlement to a compensable rating for a rash on his ankles, 
thighs, and face, as due to an undiagnosed illness is denied.  

Entitlement to a compensable rating for an abdominal hernia is 
denied.


REMAND

A review of the record reveals that the Veteran filed a claim of 
service connection for his fibromyalgia which was initially 
denied in April 2005.  No notice of disagreement was filed as to 
this claim and the decision became final.  The RO also denied the 
claim of service connection for fatigue in a September 2003 
rating decision.  The Veteran did not appeal this issue and the 
decision has become final.  

In October 2008, the Veteran submitted his petition to reopen 
these claims.  However, the record reflects that he has not been 
provided information about the requirements for reopening final 
decisions as they relate to these specific claims.  See Kent, 20 
Vet. App. 1.  VCAA notice must (i) define what qualifies as 
"new" and "material" evidence, (ii) describe why the claim was 
initially denied, and (iii) explain what evidence is necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the previous 
denial.  On remand, the AOJ should ensure that the corrective 
VCAA notice provided to the Veteran includes all of the 
information required under Kent.

Accordingly, the case is REMANDED for the following action:

1.	Send the Veteran a corrective VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) that includes: (1) an 
explanation of the evidence and 
information necessary to reopen and 
substantiate his claim of entitlement to 
service connection for fatigue and 
fibromyalgia; (2) the definition of "new" 
and "material" evidence; and (3) the 
grounds of the previous final denial.  

2.	Then, readjudicate the application to 
reopen the service connection claims based 
on the receipt of any new and material 
evidence.  If the benefits sought are not 
granted, the Veteran and his representative 
should be furnished a supplemental 
statement of the case and afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
T. L. Douglas
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


